DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments and Declaration under 37 C.F.R, §1.1321 are sufficient to overcome the outstanding rejections over Hu et al.  Specifically, Hu et al. does not teach administering norketotifen to treat fever, particularly a fever associated with a viral infection or a cytokine storm.  Further, the Declaration demonstrates that i) not all mast ceil stabilizers are equal2 and, ii) norketotifen is better able to control cytokine levels3 after viral infection compared to ketotifen. Further, the prior art does not teach or suggest using norketotifen to treat fever (e.g., a fever caused by a viral infection).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 






/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648 



    
        
            
        
            
        
            
    

    
        1 The Declaration under 37 C.F.R. §1.132 was filed in parent application 15/697835, now Patent No. 10501527.
        2 The Declaration demonstrates that while ketotifen, cromolyn, and dexamethasone are known mast cell stabilizers, dexamethasone is ineffective against influenza viral infections.
        3 High cytokine levels can lead to fever.